EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Rericha on May 12, 2022.
The application has been amended as follows: 
CLAIM 1:
In the final line, replace “path.” with --path to reset the saturable magnetic core to remanence.--.
CLAIM 12:
In line 5, replace “path;” with --path to reset the saturable magnetic core to remanence.--.
CLAIM 20:
In the final line, replace “path.” with --path to reset the saturable magnetic core to remanence.--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Baskette teaches that the diode 32 is intended to function as a clamping diode for the IGBT 12 (col 6 lines 25-35), but fails to teach that the diode functions as a reset path to reset the saturable magnetic core of 50 to remanence.  The Examiner also found no prior teaching to suggest that the diode 32 inherently functioned in such a way.  Similarly, Grace fails to teach that the diode 106 is arranged in such a way that is could function to reset the saturable magnetic core 103 to remanence.
Therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANNY NGUYEN/Primary Examiner, Art Unit 2836